           Case 3:16-cv-02787-WHO Document 450 Filed 02/08/19 Page 1 of 6



 1   Michael J. Bettinger (SBN 122196)                  David T. Pritikin (pro hac vice)
     mbettinger@sidley.com                              dpritikin@sidley.com
 2   Irene Yang (SBN 245464)                            David C. Giardina (pro hac vice)
     irene.yang@sidley.com                              dgiardina@sidley.com
 3   SIDLEY AUSTIN LLP                                  Douglas I. Lewis (pro hac vice)
     555 California Street, Ste. 2000                   dilewis@sidley.com
 4   San Francisco, California 94104                    John W. McBride (pro hac vice)
     415-772-1200 – Telephone                           jwmcbride@sidley.com
 5   415-772-7400 – Facsimile                           SIDLEY AUSTIN LLP
                                                        One South Dearborn
 6                                                      Chicago, Illinois 60603
                                                        312-853-7000 – Telephone
 7   Attorneys for Plaintiffs                           312-853-7036 – Facsimile
     HUAWEI TECHNOLOGIES CO., LTD.
 8   HUAWEI DEVICE USA, INC.,
     HUAWEI TECHNOLOGIES USA, INC., and
 9   HISILICON TECHNOLOGIES CO., LTD.

10

11                                 UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13    HUAWEI TECHNOLOGIES CO., LTD.,                       Case No. 3:16-cv-02787-WHO
      HUAWEI DEVICE USA, INC., and
14    HUAWEI TECHNOLOGIES USA, INC.,
                                                           HUAWEI’S OPPOSITION TO
15                    Plaintiffs / Counterclaim-           SAMSUNG’S OBJECTION TO REPLY
                      Defendants,                          EVIDENCE AND MOTION FOR LEAVE
16    v.                                                   TO SUBMIT A SUR-REPLY [DKT. 448-0]

17    SAMSUNG ELECTRONICS CO., LTD.,
      SAMSUNG ELECTRONICS AMERICA,                         Hearing Date:       Feb. 13, 2019
18    INC.,                                                Time:               2:00 p.m.
                                                           Location:           Courtroom 2, 17th Floor
19                    Defendants / Counterclaim-           Judge:              Hon. William H. Orrick
                      Plaintiffs,
20
                      and
21
      SAMSUNG RESEARCH AMERICA,
22
                      Defendant,
23    v.

24    HISILICON TECHNOLOGIES CO., LTD.,

25                    Counterclaim-Defendant.

26

27

28


            HUAWEI’S OPPOSITION TO SAMSUNG’S OBJECTION TO REPLY EVIDENCE; CASE NO. 3:16-CV-02787-WHO
          Case 3:16-cv-02787-WHO Document 450 Filed 02/08/19 Page 2 of 6



 1          Pursuant to Civil Local Rule 7-3(a), Plaintiffs Huawei Technologies Co., Ltd., Huawei

 2   Device USA, Inc., Huawei Technologies USA, Inc., and HiSilicon Technologies Co. Ltd.

 3   (collectively, “Huawei”) hereby oppose the objection to reply evidence and motion for leave to

 4   submit a sur-reply filed by Defendants Samsung Electronics Co., Ltd., Samsung Electronics

 5   America, Inc., and Samsung Research America (collectively, “Samsung”) (Dkt. 448-0). 1

 6          Samsung urges the Court to strike portions of a Huawei reply brief, as well as two paragraphs

 7   of a reply declaration and six exhibits about French law. Mot. at 1. The Court should deny

 8   Samsung’s motion to strike because (1) Samsung’s motion is inconsistent with the civil local rules

 9   and (2) each of the arguments and evidence Samsung seeks to strike reasonably respond to

10   arguments and evidence Samsung submitted with its opposition brief.

11          THE COURT SHOULD DENY SAMSUNG’S MOTION TO STRIKE BECAUSE IT
            VIOLATES THE CIVIL LOCAL RULES
12

13          Samsung characterizes its motion only as an objection to new evidence, but it in fact seeks to

14   do much more. Civil Local Rule 7-3(d)(1) allows a party to object to “new evidence” submitted in a

15   reply. The rule by its plain terms does not permit a party to object to arguments made in a reply

16   brief. See Emblaze Ltd. v. Apple Inc., No. C 11-01079 SBA, 2012 WL 5940782, at *3 (N.D. Cal.

17   Nov. 27, 2012) (“Emblaze has not objected to evidence. Instead, Emblaze objects to an argument

18   Apple made in its reply brief. . . . it is clear that Emblaze’s objection to reply evidence violates the

19   Civil Local Rules”). Courts in this district strike motions styled as “objections to reply evidence” if

20   they do not comply with Rule 7-3(d)(1). See Hiramanek v. Clark, No. C-13-0228 EMC, 2014 WL

21   107634, at *1 (N.D. Cal. Jan. 10, 2014) (“The Court strikes Plaintiffs’ objection to Defendants’ reply

22   brief…Civil Local Rule 7–3(d) permits only an objection to reply evidence…”); Nilsen v. Lunas, No.

23   16-CV-03631-EMC, 2018 WL 3659299, at *1 (N.D. Cal. Aug. 2, 2018); Yung Kim v. Volkswagen

24   Grp. of Am., Inc., No. C 12-1156 CW, 2013 WL 1283399, at *4 (N.D. Cal. Mar. 26, 2013);

25   Cunningham v. Schopp, No. C 14-3033-JSW, 2015 WL 218800, at *1 (N.D. Cal. Jan. 15, 2015).

26          Here, despite being styled as an objection to reply evidence, Samsung’s motion focuses

27
     1
28    Because Samsung’s motion includes a motion to strike and motion for leave to submit a sur-reply,
     and is not simply an objection, Huawei has filed this opposition pursuant to Civil Local Rule 7-3(a).
                                                       1
           HUAWEI’S OPPOSITION TO SAMSUNG’S OBJECTION TO REPLY EVIDENCE; CASE NO. 3:16-CV-02787-WHO
         Case 3:16-cv-02787-WHO Document 450 Filed 02/08/19 Page 3 of 6



 1   largely on striking Huawei’s allegedly new (but, in fact, directly responsive) arguments. See Mot. at

 2   2-5. For example, Samsung seeks to strike Huawei’s argument that it has been prejudiced by

 3   Samsung’s failure to adequately disclose its newfound expert-fees-as-damages theory. Mot. at 2-3.

 4   While Samsung’s requests are not justified on any basis, these requests are simply improper under

 5   Civil Local Rule 7-3(d)(1).

 6          THE COURT SHOULD DENY SAMSUNG’S MOTION TO STRIKE BECAUSE
            HUAWEI’S REPLY BRIEF AND EVIDENCE REASONABLY RESPOND TO
 7          SAMSUNG’S OPPOSITION
 8

 9          Putting aside Samsung’s failure to comply with the local rules, Samsung’s motion to strike

10   should be denied because the evidence and arguments to which Samsung objects are entirely proper.

11   The Local Rules expressly permit submission of a reply brief, reply declarations, and reply evidence

12   to respond to arguments and evidence submitted in an opposition brief. See Civ. L. R. 7-3(c), (d).

13   Indeed, the law is clear that where arguments and evidence included in a reply submission

14   reasonably respond to arguments and evidence presented in an opposition, they are proper. See Am.

15   Civil Liberties Union of Nev. v. City of Las Vegas, 333 F.3d 1092, 1106 n. 14 (9th Cir. 2003)

16   (denying motion to strike reply brief where “[t]he ‘new’ arguments raised in the City's reply brief

17   were a reasonable response to points made in the ACLU's answering brief”); Terrell v. Contra Costa

18   County, 232 Fed.Appx. 626, 629 n. 2 (9th Cir. 2007) (Unpub. Disp.) (evidence adduced in reply was

19   not new where “[t]he Reply Brief addressed the same set of facts supplied in Terrell’s opposition to

20   the motion but provides the full context”); In re ConAgra Foods, Inc., 302 F.R.D. 537, 560 (C.D.

21   Cal. 2014) (“Evidence submitted in direct response to evidence raised in the opposition, however, is

22   not ‘new.’”); Sazerac Co., Inc. v. Fetzer Vineyards, Inc., No. 3:15-CV-04618-WHO, 2018 WL

23   620123, at *3 (N.D. Cal. Jan. 30, 2018) (Orrick, J.) (citing ConAgra); Edwards v. Toys ‘R’ US, 527

24   F.Supp.2d 1197, 1205 n. 31 (C.D. Cal. 2007); Classical Silk, Inc. v. Dolan Grp., Inc., No.

25   CV1409224ABMRWX, 2016 WL 7638113, at *2 (C.D. Cal. Feb. 2, 2016); Phleger v. Countrywide

26   Home Loans, Inc., No. C 07-01686SBA, 2009 WL 225416, at *14 (N.D. Cal. Jan. 29, 2009).

27          Here, each of the arguments and supporting evidence to which Samsung objects responds

28   specifically to an argument advanced by Samsung in its opposition to Huawei’s motion. First,

                                                     2
           HUAWEI’S OPPOSITION TO SAMSUNG’S OBJECTION TO REPLY EVIDENCE; CASE NO. 3:16-CV-02787-WHO
          Case 3:16-cv-02787-WHO Document 450 Filed 02/08/19 Page 4 of 6



 1   Huawei’s reference to the “immediate and direct” causation requirement of French law directly

 2   responds to Samsung’s argument in its opposition that Samsung’s failure to comply with its

 3   discovery requirements was harmless under Rule 37(c), and that Huawei’s assertions of prejudice

 4   were “conclusory.” Compare Dkt. 438 at 7 (opp’n) with Dkt. 443-0 at 7 (reply). In addition,

 5   because Samsung bears the burden of proving harmlessness, see Dkt. 434 at 7, Huawei had no

 6   obligation to raise this argument in Huawei’s opening brief.

 7          Second, Huawei’s Erie doctrine argument is a direct response to Samsung’s claim made for

 8   the first time in its opposition that it exclusively seeks “experts’ fees,” as opposed to attorneys’ fees,

 9   as damages at trial. Dkt. 438 at 8-9. In addition, Huawei’s opening brief raised the argument that

10   the damages Samsung seeks at trial for its breach of contract claim are not recoverable under

11   governing choice of law principles. See Dkt. 434 at 9-10 & n. 7-8.

12          Finally, Prof. Raynard’s reply declaration is directed solely to addressing the opinions and

13   case law in Prof. Borghetti’s opposition declaration, and identifying French case law that directly

14   rebuts Prof. Borghetti’s opinions. Compare Dkt. 439-29 (Borghetti opp’n) with Dkt. 443-3 (Raynard

15   reply) ¶ 3. In addition, Prof. Raynard squarely addressed Article 700 of the French Code of Civil

16   Procedure and its applicability to litigation costs in his opening declaration, and merely elaborates on

17   that topic in his reply declaration in light of Prof. Borghetti’s contrary opinions. See Dkt. 434-5 ¶¶

18   4-5. Accordingly, the Court should deny Samsung’s motion to strike.

19          HUAWEI DOES NOT OPPOSE SAMSUNG’S MOTION FOR LEAVE TO SUBMIT
            A SUR-REPLY
20

21          Samsung asks, as an alternative to striking Huawei’s reply brief and evidence, that it be
22   permitted to submit the sur-reply brief filed at Dkt. 448-1. While there is no good cause for
23   Samsung’s request, Huawei does not oppose it on the condition that Huawei is afforded the
24   opportunity to respond as follows:
25    •   Response to Section A of Samsung’s Sur-reply. Samsung admits in its sur-reply that French
26        law has several requirements before damages can be awarded for breach of contract, including
          that the damages be foreseeable and a direct consequence of the breach of contract. Dkt. 448-1
27        at 1. While Samsung asserts that “[i]t is clear” that Samsung’s claim for damages meets those
          requirements, Huawei has been deprived of its ability to challenge that assertion because of
28

                                                       3
           HUAWEI’S OPPOSITION TO SAMSUNG’S OBJECTION TO REPLY EVIDENCE; CASE NO. 3:16-CV-02787-WHO
             Case 3:16-cv-02787-WHO Document 450 Filed 02/08/19 Page 5 of 6



 1           Samsung’s failure to disclose its damages claim as mandated by the federal rules. 2 See Dkt.
             443 at 7-8. Samsung’s criticism of the Marine Power case cited in Huawei’s reply has no
 2           merit because the case describes the causation requirements of French law. 2016 WL 7241560
 3           at *3.

 4       •   Response to Section B of Samsung’s Sur-reply. Samsung argues that Article 700 of the
             French Code of Civil Procedure is not controlling here because it is a French procedural rule.
 5           Samsung’s argument fundamentally mischaracterizes or misperceives Huawei’s argument.
             Huawei is not asking the Court to apply Article 700 in this case, but, to the extent that French
 6           substantive law does apply, 3 the Cour de cassation has ruled that attorneys’ fees and expert
 7           witness fees cannot be awarded as damages for breach of contract and are recoverable, if at all,
             only under Article 700. Therefore, Samsung has no right to ask a jury to award expert witness
 8           fees as damages for breach of contract in this action. Accepting Samsung’s argument would
             lead to the bizarre outcome that attorney fees and costs governed by Article 700—which
 9           provides at best for a partial post-trial recovery—would be largely unrecoverable in French
             courts based on a French contract or tort claim, but would be fully recoverable in courts outside
10           of France based on the same French contract or tort claim. Choice of law rules exist in large
11           part to promote uniformity and reduce forum shopping—not increase it.

12       •   Response to Section C of Samsung’s Sur-reply. Samsung claims that Rule 54 does not
             govern the recovery of expert witness fees when they are claimed as contract damages.
13           Samsung misreads the Rule. The authorities that Samsung cites relate to Rule 54(d)(2), which
             governs awards of “attorney’s fees and related nontaxable expenses.” Fed. R. Civ. P. 54(d)(2)
14           (emphasis added). Those authorities do not apply to an award of expert witness fees, which are
15           taxable as costs pursuant to 28 U.S.C. § 1920(3) and § 1821 and are therefore governed
             exclusively by Rule 54(d)(1). Any departure from Rule 54(d)(1) requires an express
16           contractual or statutory authorization sufficient to override the strong presumption against fee
             shifting in U.S. courts. See Good Earth Corp. v. M.D. Horton & Assoc., No. C-94-3455-CAL,
17           1997 WL 702297 at *9 (N.D. Cal. Aug. 4, 1997); Gray v. Phillips Petroleum Co., 971 F.2d
             591, 597 (10th Cir. 1992); Traxys N. Am. LLC v. Concept Min. Inc., 510 F. App'x 262, 269 (4th
18           Cir. 2013). Samsung does not and cannot contend that the contract at issue here contains an
19           express authorization for the award of expert fees.

20

21

22

23
     2
24     Indeed, Samsung’s newfound assertion that it can recover as damages expert fees incurred in
     defending Huawei’s infringement claims, which Samsung apparently claims it would have avoided
25   had it obtained a license on FRAND terms from Huawei, flies squarely in the face of its own
     expert’s opinion that damages for breach of a duty to negotiate a contract in good faith cannot be
26   premised on the expectation that the agreement in question would have been entered. Dkt. 439-29
     (Borghetti Decl.) at ¶ 7.
     3
27     Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960, 973 (9th Cir. 2003), makes clear
     that foreign legal rules governing fee-shifting with respect to attorney’s fees can be applied by a
28   federal court sitting in diversity, but the same is not true with respect to expert fees, Ackerman v. W.
     Elec. Co., 113 F.R.D. 143, 145 (N.D. Cal. 1986). See Mot. at 10 n.8 and Reply at 10.
                                                        4
              HUAWEI’S OPPOSITION TO SAMSUNG’S OBJECTION TO REPLY EVIDENCE; CASE NO. 3:16-CV-02787-WHO
        Case 3:16-cv-02787-WHO Document 450 Filed 02/08/19 Page 6 of 6



 1   Dated: February 8, 2019                        Respectfully submitted,
 2                                                  SIDLEY AUSTIN LLP

 3
                                                    /s/ Michael J. Bettinger
 4                                                  Michael J. Bettinger (SBN 122196)
 5                                                  mbettinger@sidley.com
                                                    Irene Yang (SBN 245464)
 6                                                  irene.yang@sidley.com
                                                    SIDLEY AUSTIN LLP
 7                                                  555 California Street, Suite 2000
                                                    San Francisco, California 94104
 8                                                  (415) 772-1200 – Telephone
 9                                                  (415) 772-7400 – Facsimile

10                                                  David T. Pritikin (Pro Hac Vice)
                                                    dpritikin@sidley.com
11                                                  David C. Giardina (Pro Hac Vice)
                                                    dgiardina@sidley.com
12                                                  Douglas I. Lewis (Pro Hac Vice)
13                                                  dilewis@sidley.com
                                                    John W. McBride (Pro Hac Vice)
14                                                  jwmcbride@sidley.com
                                                    SIDLEY AUSTIN LLP
15                                                  One South Dearborn
                                                    Chicago, Illinois 60603
16
                                                    (312) 853-7000 – Telephone
17                                                  (312) 853-7036 – Facsimile

18                                                  Attorneys for Huawei Technologies Co., Ltd.,
                                                    Huawei Device USA, Inc., Huawei Technologies
19                                                  USA, Inc., and HiSilicon Technologies Co., Ltd.
20

21

22

23

24

25

26

27

28

                                                   5
         HUAWEI’S OPPOSITION TO SAMSUNG’S OBJECTION TO REPLY EVIDENCE; CASE NO. 3:16-CV-02787-WHO
